Citation Nr: 1442200	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  12-00 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a right arm disability.

3.  Entitlement to service connection for a bilateral wrist disability.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for bilateral onchomycosis of the feet and callouses with left foot tinea pedis (bilateral foot disability).

6.  Entitlement to service connection for back acne.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs

ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to December 1976.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the Veteran's claims of service connection for the conditions listed on the title page.

The issue concerning the Veteran's entitlement to service connection for back acne is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  A left shoulder disability did not have its onset during active service or during an applicable presumptive period following active service, or is otherwise related to active service.

2.  A right arm disability did not have its onset during active service or during an applicable presumptive period following active service, or is otherwise related to active service.

3.  A bilateral wrist disability did not have its onset during active service or during an applicable presumptive period following active service, or is otherwise related to active service.

4.  A low back disability did not have its onset during active service or during an applicable presumptive period following active service, or is otherwise related to active service.

5.  A bilateral foot disability did not have its onset during active service or is otherwise related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for a right arm disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for a bilateral wrist disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

4.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

5.  The criteria for service connection for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, adequate notice was provided in a standard February 2010 letter.

Pursuant to the duty to assist, VA has associated with the Veteran's claims file his non-VA treatment records, VA treatment records, and service treatment records (STRs), which appear complete.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(3).  Also pursuant to this duty, VA provided an examination in July 2010 with regard to the Veteran's claims of service connection concerning his right arm and bilateral foot disability.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4)(i).  Although the Veteran challenged the adequacy of the examination in his October 2010 notice of disagreement, the Board finds that the examination and accompanying opinion are adequate and probative as they were based on review of the Veteran's medical history and the examiner's conclusion as to the etiology of the claimed conditions is supported by reasoned medical explanations.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In addition, VA operates under the benefit of a presumption "that it has properly chosen a person who is qualified to provide a medical opinion in a particular case" and that the VA examination process includes providing a competent, ethical examiner.  Parks v. Shinseki, 716 F.3d 581, 585 (Fed. Cir. 2013) (citing Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011)); see Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) ("[T]he Board is entitled to assume the competence of a VA examiner.").  This presumption has not been rebutted.

VA has not afforded the Veteran an examination or obtained an opinion with regard to his claims of service connection for left shoulder, bilateral wrist, or low back disabilities, but as explained in the merits section of this decision, the evidence is against finding that an injury, disease or event occurred during service for these claims.  See 38 U.S.C.A. § 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that no further notice or assistance to the appellant is required for a fair adjudication of her claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Appellate review may proceed without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claims

Here, the Veteran asserted in his October 2010 notice of disagreement and January 2012 substantive appeal (Form 9) that the claimed conditions were reported during service and that he has continued to experience symptoms of his conditions since service.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may also be granted through the application of statutory presumptions for certain chronic diseases, such as arthritis.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2013); see also 38 U.S.C.A. §§ 1101(3) (West 2002).  First, a claimant may benefit from a presumption of service connection where a chronic disease has been shown during service.  38 C.F.R. § 3.303(b).  In the alternative, if a chronic disease was not shown in service, but manifested to a degree of 10 percent or more within some specified time after separation from active service, such disease shall be presumed to have been incurred or aggravated in service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112(a)(1), 1137 (West 2002 & Supp. 2013); 38 C.F.R. § 3.307(a)(3) (2013).  For example, arthritis must be shown within one year of separation for the presumption to apply.  The application of these presumptions operate to satisfy the "in-service incurrence or aggravation" element and establish a nexus between service and a present disability, which must be found before entitlement to service connection can be granted.

The Board acknowledges that the Veteran is competent, as a lay person, to describe his symptoms, such as pain and other observable manifestations of his claimed conditions.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a lay person is competent to report on that of which he or she has personal knowledge).  The Board also finds, however, that competent medical evidence is required to determine whether these complaints are due to chronic disabilities, as opposed to acute and temporary disease or injury, and if so, the etiology thereof.  Thus, while the Veteran has contended that his claims for service connection for conditions that are the source of his pain may be attributed to his active service, the Board finds that he is not competent to opine as to the etiology of diseases processes that may be related to the claimed pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Whether his current pain may be attributed to a disability and whether that disability is one of service origin are complex questions that are not answerable by personal observation alone or by the application of knowledge within the realm of a lay person.  See Jandreau, 492 F.3d at n.4 ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").

Additionally, the Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  There must be underlying diagnosable pathology causing the pain.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Thus, where the Veteran's pain cannot be accounted for by a chronic condition, service connection cannot be granted because there is no current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability).

A.  LEFT SHOULDER DISABILITY

The Veteran's STRs include a May 1976 note that documents the Veteran's complaint about stitches in his left forearm.  In an August 1976 record that indicates that there was no infection at the site of the sutures, a clinician documented the Veteran's complaint of left arm pain.  The STRs are negative for complaints of pain in his left shoulder, specifically.

The STRs include the report of a November 1976 medical examination, which was conducted contemporaneous to the Veteran's separation from active service.  The report indicates that the Veteran's upper extremities were normal upon separation and includes an evaluation of the Veteran's general health using a "PULHES" profile, which reflects the overall physical and psychiatric condition of the examinee on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect that is below the level of medical fitness for retention in the military service).  See generally Odiorne v. Principi, 3 Vet. App. 456 (1992).  "The 'P' stands for 'physical capacity or stamina'; the 'U' stands for 'upper extremities'; the 'L' stands for 'lower extremities'; the 'H' stands for 'hearing and ear'; the 'E' stands for 'eyes'; and the 'S' stands for 'psychiatric.'  Para. 9-3(b)(1)-(6), Army Regulation (AR) 40-501, Change 35 (Feb. 9, 1987)."  Id. at 457.  The number "1" appears in category "P" in the November 1976 examination report.  Notably, the report also includes a statement by the Veteran in which he notes that he was in good health.

Overall, the Veteran's STRs show that the Veteran's left arm pain was not present upon his separation from service.  With regard to post-service evidence, the earliest evidence of record concerning left shoulder pain was documented in March 2000.  Additional post-service evidence of record includes October 2006 VA treatment records that document severe osteoarthritis of the shoulders, which the record shows is the Veteran's only diagnosed shoulder condition.

First, the Board finds that while the Veteran complained of left arm pain during service, the November 1976 examination report that his upper extremities were normal and the Veteran's report of good health during his examination indicate that his in-service forearm injury was not productive of residual symptoms and resolved during service.  The Board finds this evidence highly probative in determining whether the Veteran has a left shoulder condition that had its onset, or was shown, during service.  See Jandreau, 492 F.3d at 1376 ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").  Second, to the extent that the Veteran has asserted that he experienced symptoms of a left shoulder condition during service and that he has continued to experience those symptoms since service, the Board finds that the statements he made during his separation examination show otherwise.  Thus, the Board affords little probative value to his present contention.  Third, the Board finds that the only chronic shoulder condition with which the Veteran has been diagnosed is arthritis and there is no evidence of that condition prior to March 2000.

Based on the foregoing, the Board finds that the evidence fails to show that the Veteran has a left shoulder disability that had onset in service or within one year of active service, or that such a condition continued from service.  Thus, service connection for arthritis of the left shoulder is not warranted.  The appeal must therefore be denied with regard to this issue.  There is no doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  RIGHT ARM DISABILITY

In a January 2010 statement, the Veteran reported that he had to get stitches in his right arm after he slipped on a wet floor and fell through a window during service.  His STRs show that he sustained multiple superficial lacerations to his lower right arm after he fell out of a window in July 1976.  His wounds were sutured, and records dated August 1976 indicate that the sutures were well healed and were removed that month.  As stated previously, the STRs also include the Veteran's November 1976 separation examination report, which indicates that the Veteran had a high level of fitness at that time.  Although the report indicates that he had a scar on his right arm, the Veteran's upper extremities were found to be normal.

With regard to postservice evidence, a March 2006 non-VA treatment record documents the Veteran's complaint of bilateral arm pain and October 2006 VA treatment records indicate that he has degenerative joint disease of the arms, which the record shows is the Veteran's only diagnosed arm condition.  VA provided an examination in July 2010.  Based on the examination and the evidence of record, the examiner opined that the Veteran's right arm pain was not caused by and is not the result of residuals of his in-service arm lacerations.  To support this conclusion, the examiner noted that the Veteran's lacerations were superficial, and thus, were not deep enough to account for any residual problems.  The examiner also noted that the Veteran did not complain of pain or functional issues during his separation examination and there are no medical records proximate to his separation that indicate that he had a continuing right arm condition.  

Again, the Board has considered the Veteran's contention that his symptoms had onset in service and continued to the present, but the Board finds the statements that were made upon his separation from service to be more probative.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (recognizing that the Board may assign more probative value to a history reported for treatment purposes than to subsequent statements made for compensation purposes).

Overall, the November 1976 examination report's showing of good health and the lack of evidence showing that the Veteran developed a right arm disability separate from the scar (for which service connection has been granted) during service or within one year of his separation from service indicate that service connection is not warranted.  As a result, the appeal must be denied as to this issue.  There is no doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.


C.  BILATERAL WRIST DISABILITY

The Veteran's STRs are negative for reports of wrist pain, specifically, and the November 1976 separation examination report indicates that the Veteran's upper extremities were normal upon separation.  Thus, the evidence is against finding that the Veteran sustained an injury to his wrists during service.

Notably, VA treatment records dated October 2006 indicate that he fractured both of his wrists in a motor vehicle accident in 1980, which was several years after service.  May 2003 records show a possible diagnosis of carpal tunnel syndrome, non-VA treatment records dated May 2004 to March 2006 document the Veteran's complaint of bilateral wrist pain, and a May 2005 non-VA radiology report documents a diagnosis of degenerative arthritis of the left wrist and calcification at the radial navicular joint that was most likely related to some degenerative spurring or changes from remote trauma.  Another non-VA radiology report dated May 2006 documents degenerative changes in both wrists, and October 2006 VA treatment records indicate that he has severe osteoarthritis of the hands.

Based on the foregoing, the Board finds that a bilateral wrist disability was not shown during service or within one year of the Veteran's separation from service.  Thus, service connection for a bilateral wrist disability is not warranted, and the appeal must be denied as to this issue.  There is no doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

D.  LOW BACK DISABILITY

The November 1976 separation examination shows that the Veteran's spine was normal upon separation.  Although the Veteran contended in a January 2010 statement that he injured his back when he fell out of a window during service, his STRs show that he only complained of pain in his right forearm at that time and are negative for reports of back pain.  Accordingly, the Board finds the absence of complaints concerning back pain highly probative in determining whether the Veteran sustained a back injury during service.  See Harvey, 6 Vet. App. at 394.

The earliest evidence of record concerning the Veteran's back is a January 1996 radiology report from a non-VA provider who determined that the Veteran's lumbar spine was normal.  A subsequent April 1996 report notes degenerative changes of the cervical spine, and non-VA treatment records dated August 2000 to March 2006 document regular complaints of back pain.  Radiology reports dated March 2006 document a diagnosis of mild facet arthritic changes in the lower lumbar spine and indicate that the Veteran had mild anterior wedging of the vertebral body of T12 that may represent an old injury.  In addition, an undated post-service treatment record indicates that the Veteran's back was "normal."

While one of the aforementioned radiology reports indicates that there may be evidence of an old back injury, the lack of in-service complaints concerning a back injury, the November 1976 finding that the Veteran's spine was fine upon separation, and post-service evidence that the Veteran's back was normal before April 1996 indicate that the Veteran did not develop a low back disability during service or within one year of his separation from service. 

For the foregoing reasons, the Board finds that there is no competent evidence that supports a grant of service connection for a low back disability and the appeal must be denied as to this issue.  There is no doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

E.  BILATERAL FOOT DISABILITY

The Veteran contended in a January 2010 statement that he has experienced problems with his feet since basic training.  In his October 2010 notice of disagreement, he further contended that he has bilateral onchomycosis that recurs every summer due to heat.  Notably, the Veteran's STRs are negative for reports of tinea pedis or onchomycosis, but a May 1976 note that indicates that the Veteran had callouses.  A subsequent June 1976 note documents his complaint of callouses on both feet that were present during the previous three month period.  The evaluating clinicians indicated that these callouses were superficial, measured 3 centimeters in size, and were prominent on the plantar aspect of both feet.  However, his separation examination report indicates that his feet were normal and, as noted previously, the Veteran provided a statement upon separation in which he acknowledged that he was in good health.

Post-service records dated May 2001 to August 2005 document the Veteran's complaints of "cracks between toes" in addition to his treatment for bilateral tinea pedis and callouses.  A December 2005 treatment record documents a diagnosis of chronic fungal infection of the right foot.

During the Veteran's July 2010 VA examination, the examiner noted that the Veteran presented with tinea pedis of the left foot, bilateral onchomycosis, and bilateral abnormal weight bearing, which has resulted in callouses.  The examiner noted that the evidence shows that the Veteran was seen in the military for callouses that healed/resolved by the time he was discharged, and the record is negative for post-service evidence of this condition until 2001.  The examiner concluded that the Veteran's current callouses are likely due to recent activity and friction from his current footwear.  In addition, the examiner concluded that the Veteran's tinea pedis and onchomycosis were not caused by or the result of his active service, and supported this conclusion by noting that these conditions were not noted during service, and that tinea pedis and callouses are not related conditions.

Overall, the preponderance of the evidence fails to show that the Veteran has a bilateral foot disability for which service connection may be granted, as there is no competent evidence of a nexus between the Veteran's service, to include his in-service callouses, and his current conditions.  Thus, the appeal must be denied.  There is no doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for a left shoulder disability is denied.

Service connection for a right arm disability is denied.

Service connection for a bilateral wrist disability is denied.

Service connection for a low back disability is denied.

Service connection for bilateral foot disability is denied.


REMAND

In the August 2010 rating decision, the RO denied the Veteran's claim for service connection for back acne.  Review of the record shows that the Veteran filed a timely notice of disagreement with this decision in October 2010, but a statement of the case has not been issued with regard to this claim.

Where, as here, there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, remand for issuance of a statement of the case on this issue is needed.

Accordingly, this issue is REMANDED for the following action:
 
Provide the Veteran with a statement of the case regarding the issue of entitlement to service connection for back acne.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, return the case to the Board for its review, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


